IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-69,258-02


GREGORY DAVIS, Relator

v.

UPSHUR COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 11,534-A IN THE 115th JUDICIAL DISTRICT COURT
FROM UPSHUR COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed an application for a writ of habeas corpus
in the 115th Judicial District Court of Upshur County, that the trial court entered findings on remand
and the State filed a response, but that the District Clerk has not sent him any copies of documents
filed the court or the prosecutor. 
	 In these circumstances, additional facts are needed.  The respondent, the District Clerk of 
Upshur County, is ordered to file a response, as to whether copies of any documents filed by the trial
court or the State in Relator's previous habeas corpus application were mailed to Relator.  See Art.
11.07, § 7.  This application for leave to file a writ of mandamus shall be held in abeyance until the
respondent has submitted the appropriate response.  Such response shall be submitted within 30 days
of the date of this order.


Filed:  October 29, 2008
Do not publish